DETAILED ACTION

Examiner’s Notes
The present application is being examined under the pre-AIA  first to invent provisions.


Remarks
Claims 1, 6, and 19 are amended.
Claim 5 is cancelled.
Claims 1-4 and 6-20 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112:
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Claim 1 recites “just an innermost carbon nanotube of a double-walled carbon nanotube or a multi-walled carbon nanotube after outer walls of the double-walled carbon nanotube or the multi-walled carbon nanotube being removed”, which is not supported by the specification or previously presented claims.  Applicant’s specification including all figures does not support recitation.  All claims which depend on clam 1 are rejected by virtue of dependency.  Appropriate correction is required.
	Claim 19 recites “just an innermost carbon nanotube of a double-walled carbon nanotube or a multi-walled carbon nanotube after outer walls of the double-walled carbon nanotube or the multi-walled carbon nanotube being removed”, which is not supported by the specification or previously presented claims.  Applicant’s specification including all figures does not support recitation.  All claims which depend on clam 19 are rejected by virtue of dependency.  Appropriate correction is required.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (US 20180006255 A1) in view of BOW (Power Transistor 2N3055 as a Solar Cell Device) and SHAMIEH (Field-Effect Transistors).
	Regarding claim 1, ZHANG teaches a solar battery (see the nano-scale transistor, see Fig. 1-5; The structure except the insulating layer 210 & the gate electrode 208 in the nano-scale transistor (Fig. 4) in ZHANG has the same structure with that of the light detector (Fig. 6) in ZHANG.  BOW discloses the transistor contains photocell that can convert energy radiated by the sun into electricity and in electronics application, transistor consumes electricity, however, in this research 2N3055 transistors are designed to produce energy by converting the sun ray’s to be electricity.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the structure of a transistor as a solar cell in the device of ZHANG as taught by BOW, because the transistor contains photocell that can convert energy radiated by the sun into electricity and BOW suggests the use of a transistor as a solar cell) comprising:
a first electrode (see the source electrode 202) (see Fig. 4), a second electrode (see the drain electrode 204), a solar battery cell (see the first carbon nanotube 102 & the semiconductor layer 104 & the second carbon nanotube 106), a grid electrode (see the gate electrode 208), and an insulating layer (see the insulating layer 210), the solar battery cell insulated from the grid electrode by the insulating layer (see Fig. 4), wherein the solar battery cell is electrically connected to the first electrode and the second electrode (see Fig. 4); and the grid electrode is insulated from the solar battery cell, the first electrode, and the second electrode through the insulating layer (see Fig. 4), and the solar battery cell comprises: 
a semiconductor structure (see the semiconductor layer 104) defining a first surface and a second surface opposite to the first surface (see the bottom surface and the top surface of the semiconductor layer 104) (see Fig. 4); 
a back electrode (see the first carbon nanotube 102) located on the first surface and being in direct contact with the first surface (see Fig. 4); and 
an upper electrode (see the second carbon nanotube 106) located on the second surface and being in direct contact with the second surface (see Fig. 4), 
wherein the back electrode comprises a first carbon nanotube (see the first carbon nanotube 102), the upper electrode comprises a second carbon nanotube (see the second carbon nanotube 106), and a first extending direction of the first carbon nanotube intersects with a second extending direction of the second carbon nanotube (see Fig. 4); and a multilayer structure is formed by an overlapping region of the first carbon nanotube, the semiconductor structure and the second carbon nanotube (see the three-layered stereoscopic structure 110 in Fig. 2) (see Fig. 4), each of the first carbon nanotube and the second carbon nanotube is an inner shell carbon nanotube, and the inner shell carbon nanotube is just an innermost carbon nanotube of a double-walled carbon nanotube or a multi-walled carbon nanotube after outer walls of the double-walled carbon nanotube or the multi-walled carbon nanotube being removed ([0017] The first carbon nanotube 102 can be a single-walled carbon nanotube, [0019] The second carbon nanotube 106 can a single-walled carbon nanotube, and see Fig. 4; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ a single-walled carbon nanotube for the first and second carbon nanotubes in the device of modified ZHANG, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144); Regarding the claimed “inner shell” and “just an innermost carbon nanotube of a double-walled carbon nanotube or a multi-walled carbon nanotube after outer walls of the double-walled carbon nanotube or the multi-walled carbon nanotube being removed”, the recitation is directed to the method of making a product and it is noted that said limitations are not given patentable weight in product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production. See MPEP 2113 Product-by-Process Claims [R-9]. See also In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  Examiner notes that only the structure(s) necessarily present from the method is(are) given patentable weight.  In the instant case, only the limitation(s) “a carbon nanotube with a single wall” is given patentable weight.).
	Regarding the claimed “wherein the semiconductor structure consists of an N-type semiconductor layer and a P-type semiconductor layer stacked with each other”, ZHANG teaches the semiconductor structure (see the semiconductor layer 104) (see Fig. 4), but does not explicitly discloses the claimed “an N-type semiconductor layer and a P-type semiconductor layer stacked with each other”.  However, SHAMIEH discloses field-effect transistors, wherein the semiconductor layer comprise P-type/N-type/P-type semiconductor layers or N-type/P-type/N-type semiconductor layers stacked with each other (see the Figure in P1).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ P-type/N-type/P-type semiconductor layers or N-type/P-type/N-type semiconductor layers for the semiconductor layer in the device of modified ZHANG as taught by SHAMIEH, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).  Therefore, modified ZHANG teaches the semiconductor structure consists of an N-type semiconductor layer and a P-type semiconductor layer stacked with each other (see the P-type/N-type/P-type semiconductor layers or N-type/P-type/N-type semiconductor layers).

	Regarding claim 2, Applicant is directed above for a full discussion as applied to claim 1.
	Modified ZHANG teaches the overlapping region comprises a vertical point p-n junction (see the rejection of claim 1, Figs. 2, 4 of ZHANG, and the Figure in P1 of SHAMIEH).

	Regarding claim 3, Applicant is directed above for a full discussion as applied to claim 2.
	Modified ZHANG teaches the vertical point p-n junction is a van der Waals heterojunction (ZHANG: [0021] A Wan der Waals heterostructure is formed by the three-layered stereoscopic structure 110 between the first carbon nanotube 102, the semiconductor layer 104 and the second carbon nanotube 106).

	Regarding claim 4, Applicant is directed above for a full discussion as applied to claim 1.
	Modified ZHANG teaches only a single first carbon nanotube is located on the first surface of the semiconductor structure, and only a single second carbon nanotube is located on the second surface of the semiconductor structure (see Fig. 4 of ZHANG).

	Regarding claims 6-7, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein the inner shell carbon nanotube is an innermost wall of an ultra-long double-walled carbon nanotube or an ultra-long multi-walled carbon nanotube, and a length of the ultra-long double-walled carbon nanotube or the ultra-long multi-walled carbon nanotube is larger than 150 micrometers” in claim 6 and “wherein the length of the ultra-long double-walled carbon nanotube or the ultra-long multi-walled carbon nanotube ranges from 150 micrometers to 300 micrometers” in claim 7, the recitations are directed to the method of making a product and it is noted that said limitations are not given patentable weight in product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production. See MPEP 2113 Product-by-Process Claims [R-9]. See also In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  Examiner notes that only the structure(s) necessarily present from the method is(are) given patentable weight.  In the instant case, only the limitation(s) “a carbon nanotube with a ultra long single wall larger than 150 micrometers” and “a carbon nanotube with a ultra long single wall ranging from 150 micrometers to 300 micrometers” are given patentable weight (ZHANG teaches a carbon nanotube with a ultra long single wall; see the rejection of claim 1), but does not explicitly disclose the claimed “larger than 150 micrometers” and “ranging from 150 micrometers to 300 micrometers”.  As the fabrication cost of the carbon nanotube and the device efficiency using the carbon nanotube are variables that can be modified by adjusting the length of the carbon nanotube, the precise length of the carbon nanotube would have been considered a result effective variable by one having ordinary skill in the art.  As such, without showing unexpected results, the claimed length cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the length of the carbon nanotube in the apparatus of modified ZHANG to obtain the desired balance between the fabrication cost and the device efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

	Regarding claim 8, Applicant is directed above for a full discussion as applied to claim 1.
	Modified ZHANG teaches a diameter of the first carbon nanotube ranges from 0.5 nanometers to 10 nanometers ([0017] A diameter of the first carbon nanotube 102 can be ranged from about 0.5 nanometers to about 150 nanometers; Given the teachings above, it would have been obvious to have selected diameter within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.).).

	Regarding claim 9, Applicant is directed above for a full discussion as applied to claim 1.
	Modified ZHANG teaches a diameter of the second carbon nanotube ranges from 0.5 nanometers to 10 nanometers ([0019] A diameter of the second carbon nanotube 106 can be ranged from about 0.5 nanometers to about 150 nanometers; Given the teachings above, it would have been obvious to have selected diameter within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.).).

	Regarding claim 10, Applicant is directed above for a full discussion as applied to claim 1.
	Modified ZHANG teaches a thickness of the semiconductor structure ranges from 1.0 nanometer to 200 nanometers (ZHANG: [0016] A thickness of the semiconductor layer 104 is ranged from 1 nanometer to about 100 nanometers).

	Regarding claim 11, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein a thickness of the N-type semiconductor layer ranges from 0.5 nanometers to 50 nanometers, and a thickness of the P-type semiconductor layer ranges from 0.5 nanometers to 50 nanometers”, as the fabrication cost of the semiconductor layers and the device efficiency using the semiconductor layers are variables that can be modified by adjusting the thickness of the semiconductor layers, the precise thickness of the semiconductor layers would have been considered a result effective variable by one having ordinary skill in the art.  As such, without showing unexpected results, the claimed thickness cannot be considered critical.  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have optimized, by routine experimentation, the thickness of the semiconductor layers in the apparatus of modified ZHANG to obtain the desired balance between the fabrication cost and the device efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)), since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).

	Regarding claim 13, Applicant is directed above for a full discussion as applied to claim 1.
	Modified ZHANG teaches the first extending direction is perpendicular to the second extending direction (see the rejection of claim 1 and Fig. 4 of ZHANG).

	Regarding claim 14, Applicant is directed above for a full discussion as applied to claim 1.
	Modified ZHANG teaches each of the first carbon nanotube and the second carbon nanotube is a metal carbon nanotube (ZHANG: [0017] the first carbon nanotube 102 is a metallic single-walled carbon nanotube, [0019] the second carbon nanotube 106 is a metallic single-walled carbon nanotube).

	Regarding claim 15, Applicant is directed above for a full discussion as applied to claim 1.
	Modified ZHANG teaches the multilayer structure defines a lateral cross section, and the lateral cross section is a cross section parallel to a major surface of the semiconductor structure (see the lateral cross section of the device) (see Figs. 1, 2, 4 of ZHANG); and an area of the lateral cross section ranges from 1.0 square nanometer to 100 square nanometers (ZHANG: The cross-sectional area of the three-layered stereoscopic structure 110 ranges from about 0.25 nm2 to about 1000 nm2 [0020]; Given the teachings above, it would have been obvious to have selected area within the disclosed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (see MPEP § 2144.05, I.).).

	Regarding claim 16, Applicant is directed above for a full discussion as applied to claim 1.
	Modified ZHANG teaches each of the first electrode and the second electrode is a metal composite structure formed by compounding metal Au on a surface of metal Ti (ZHANG: [0046] the source electrode 202 and the drain electrode 204 are metal composite structures formed by compounding metal Au on a surface of metal Ti) (see Fig. 4 of ZHANG).

	Regarding claim 17, Applicant is directed above for a full discussion as applied to claim 16.
	Modified ZHANG teaches the first electrode is located at one end of the first carbon nanotube and adhered to a surface of the first carbon nanotube; and the metal Ti is disposed on the surface of the first carbon nanotube, and the metal Au is disposed on the surface of the metal Ti (ZHANG: [0046] the source electrode 202 is located at one end of the first carbon nanotube 102 and adhered to a surface of the first carbon nanotube 102, the source electrode 202 comprises a layer of metal Ti and a layer of Metal Au, the metal Ti is located on the surface of the first carbon nanotube 102, the metal Au is located on the metal Ti) (see Fig. 4 of ZHANG).

	Regarding claim 18, Applicant is directed above for a full discussion as applied to claim 16.
	Modified ZHANG teaches the second electrode is located at one end of the second carbon nanotube and adhered to a surface of the second carbon nanotube; and the metal Ti is disposed on the surface of the second carbon nanotube, and the metal Au is disposed on the surface of the metal Ti (ZHANG: [0046] the drain electrode 204 is located at one end of the second carbon nanotube 106 and adhered to a surface of the second carbon nanotube 106, the drain electrode 204 comprises a layer of metal Ti and a layer of Metal Au, the metal Ti is located on the surface of the second carbon nanotube 106, the metal Au is located on the metal Ti) (see Fig. 4 of ZHANG).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (US 20180006255 A1) in view of BOW (Power Transistor 2N3055 as a Solar Cell Device) and SHAMIEH (Field-Effect Transistors) as applied to claim 1 above, further in view of LEE (US 20190006450 A1).
	Regarding claim 12, Applicant is directed above for a full discussion as applied to claim 1.
	Regarding the claimed “wherein a material of the N-type semiconductor layer is molybdenum disulfide, and a material of the P-type semiconductor layer is tungsten diselenide”, modified ZHANG teaches N-type semiconductor layer and P-type semiconductor layer (see the rejection of claim 1), but does not explicitly disclose the claimed “molybdenum disulfide” and “tungsten diselenide”. However, LEE discloses a broad variety of prototype devices based on few-layer MoS2, such as high-performance field effect transistors (FETs), phototransistors, have been fabricated and extensively studied in research laboratories [0005], wherein the two-dimensional layered material has a larger concentration of electrons than holes (i.e., n-type), such as molybdenum disulfide [0077], and the two-dimensional layered material has a larger concentration of holes than electrons (i.e., p-type), such as tungsten diselenide [0078].  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ molybdenum disulfide and tungsten diselenide for the n-type semiconductor layer and the p-type semiconductor layer, respectively, in the device of modified ZHANG as taught by LEE, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144))

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG (US 20180006255 A1) in view of MATSUYAMA (US 5282902).
	Regarding claim 19, ZHANG teaches a solar battery (see the light detector in Fig. 6) comprising:
a semiconductor structure (see the semiconductor layer 104) defining a first surface and a second surface opposite to the first surface (see the bottom surface and the top surface of the semiconductor layer 104) (see Fig. 6); 
a back electrode (see the first carbon nanotube 102) located on the first surface and being in direct contact with the first surface (see Fig. 6); and 
an upper electrode (see the second carbon nanotube 106) located on the second surface and being in direct contact with the second surface (see Fig. 6), 
wherein the back electrode comprises a first carbon nanotube (see the first carbon nanotube 102), the upper electrode comprises a second carbon nanotube (see the second carbon nanotube 106), and a first extending direction of the first carbon nanotube intersects with a second extending direction of the second carbon nanotube (see Fig. 6); and a multilayer structure is formed by an overlapping region of the first carbon nanotube, the semiconductor structure and the second carbon nanotube (see the three-layered stereoscopic structure 110 in Fig. 2) (see Fig. 6), each of the first carbon nanotube and the second carbon nanotube is an inner shell carbon nanotube, and the inner shell carbon nanotube is just an innermost carbon nanotube of a double-walled carbon nanotube or a multi-walled carbon nanotube after outer walls of the double-walled carbon nanotube or the multi-walled carbon nanotube being removed ([0017] The first carbon nanotube 102 can be a single-walled carbon nanotube, [0019] The second carbon nanotube 106 can a single-walled carbon nanotube, and see Fig. 4; It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ a single-walled carbon nanotube for the first and second carbon nanotubes in the device of modified ZHANG, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144); Regarding the claimed “inner shell” and “just an innermost carbon nanotube of a double-walled carbon nanotube or a multi-walled carbon nanotube after outer walls of the double-walled carbon nanotube or the multi-walled carbon nanotube being removed”, the recitation is directed to the method of making a product and it is noted that said limitations are not given patentable weight in product claims.  Even though a product-by-process is defined by the process steps by which the product is made, determination of patentability is based on the product itself and does not depend on its method of production. See MPEP 2113 Product-by-Process Claims [R-9]. See also In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  Examiner notes that only the structure(s) necessarily present from the method is(are) given patentable weight.  In the instant case, only the limitation(s) “a carbon nanotube with a single wall” is given patentable weight.).
	Regarding the claimed “wherein the semiconductor structure comprises an N-type semiconductor layer and a P-type semiconductor layer stacked with each other”, ZHANG teaches the semiconductor structure (see the semiconductor layer 104) (see Fig. 6), but does not explicitly discloses the claimed “an N-type semiconductor layer and a P-type semiconductor layer stacked with each other”.  However, MATSUYAMA discloses a solar cell, wherein said semiconductor active layer comprising a p-type semiconductor layer 401 and an n-type semiconductor layer 402 laminated (Col16/L37-49, Fig. 13).  It would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to employ p-type semiconductor layer and n-type semiconductor layer laminated for the semiconductor layer in the device of modified ZHANG as taught by MATSUYAMA, because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (MPEP 2144).

	Regarding claim 20, Applicant is directed above for a full discussion as applied to claim 19.
	Modified ZHANG teaches only a single first carbon nanotube is located on the first surface of the semiconductor structure, and only a single second carbon nanotube is located on the second surface of the semiconductor structure (see Fig. 6).


Response to Arguments
	Applicant's arguments filed on 06/28/2015 have been fully considered, but they are not persuasive.
	Regarding claim 1, Applicant’s argument regarding that Zhang and BOW also fails to disclose "the semiconductor structure consists of an N-type semiconductor layer and a P-type semiconductor layer stacked with each other" as recited in amended claim 1 in P7-P8, is not persuasive.
	SHAMIEH discloses the semiconductor layer comprise P-type/N-type/P-type semiconductor layers or N-type/P-type/N-type semiconductor layers stacked with each other.  Modified ZHANG in view of SHAMIEH teaches the semiconductor structure consists of an N-type semiconductor layer and a P-type semiconductor layer stacked with each other (see the P-type/N-type/P-type semiconductor layers or N-type/P-type/N-type semiconductor layers). 
	Regarding claims 1 and 19, Applicant’s argument regarding that Zhang fails to disclose ", each of the first carbon nanotube and the second carbon nanotube is an inner shell carbon nanotube, and the inner shell carbon nanotube is just an innermost carbon nanotube of  double-walled carbon nanotube or a multi-walled carbon nanotube after outer walls of the double-walled carbon nanotube or the multi-walled carbon nanotube being removed" as recited in amended claim 1 in P8-P10, is not persuasive.
	Regarding the claimed “inner shell” and “just an innermost carbon nanotube of a double-walled carbon nanotube or a multi-walled carbon nanotube after outer walls of the double-walled carbon nanotube or the multi-walled carbon nanotube being removed”, the recitation is directed to the method of making a product and it is noted that said limitations are not given patentable weight in product claims.  Examiner notes that only the structure(s) necessarily present from the method is(are) given patentable weight.  In the instant case, only the limitation(s) “a carbon nanotube with a single wall” is given patentable weight, which is taught by ZHANG.

Conclusion
	Applicant's amendment necessitated the modified and/or new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE-SIK KANG whose telephone number is 571-272-3190.  The examiner can normally be reached on 9:00am – 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T. Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TAE-SIK KANG/
Primary Examiner, Art Unit 1726